                                                     USDC SONY            !
                                                     DOCUMENT             \
                                                  ·· ELECTRONICALLY FILED I
                                                   DOC #: _ _ _~~-.t--''-f-t~.,,.-
UNITED STATES DISTRICT COURT                       D:\ TE fl LED:_..,..___,'----
SOUTHERN DISTRICT OF NEW YORK
------------------------------------ X
CREATIVE PHOTOGRAPHERS INC.,                     19 Civ . 9180 (VM)

                          Plaintiff,
                                                 CONDITIONAL
         against                                 ORDER OF DISCONTINUANCE
                                                 WITHOUT PREJUDICE
SPINMEDIA GROUP, INC., et al .,

                          Defendants.
-------------------------------------x
VICTOR MARRERO, United States District Judge.

      The parties have notified the Court that they have reached an

agreement to resolve this action without further litigation, and

they request thirty days to finalize a Stipulation of Dismissal

with Prejudice.       ( See Dkt . No. 35.) Accordingly, it is hereby

      ORDERED,     that   this    action   be   conditionally      discontinued

without prejudice and without costs; provided , however, that within

thirty (30) days of the date of this Order , the parties may submit

to the Court their own Stipulation of Dismissal for the Court to So

Order . Otherwise, within such time counsel for plaintiff may apply

by letter for restoration of the action to the active calendar of

this Court in the event by the deadline indicated the settlement is

not   consummated .     Upon   such    notification,   the   defendant       shall

continue to be subject to the Court's jurisdiction, the Court shall

promptly reinstate the action and any pending motions to its active

docket   and the parties         shall be directed to appear before the

Court,   without    the   necessity of additional       process ,     on a    date

within ten days of the plaintiff's application for reinstatement ,
. ..

   to     schedule     remaining   pre - trial       proceedings    and/ or   disposi ti ve

   motions,       as   appropriate.    This      Order    shall    be    deemed     a   final

   discontinuance of the action with prejudice in the event plaintiff

   has not requested restoration of the case to the active calendar

   within such period of time.

            Any further conferences with the Court are canceled but shall

   be rescheduled as set forth above in the event plaintiff notifies

   the Court that the parties' settlement was not effectuated and that

       such conference is necessary to resume pretrial proceedings herein .

            The   Clerk   of   Court   is   directed      to   terminate      any   pending

   motions and to close this case.

   SO ORDERED.

       Dated:     NEW YORK, NEW YORK
                  26 February 2020




                                                      ~~       U.S. D . J .




                                              - 2-
              Case 1:19-cv-09180-VM Document 35 Filed 02/25/20 Page 1 of 1




UNITED ST ATES DISTRICT COURT
                                                                                             ORIGINAL
SOUTHERN DISTRICT OF NEW YORK

Creative Photographers Inc.,                              Civil Action No.: l:19-cv-09180-VM

Plaintiff,                                                NOTICE OF SETTLEMENT

       V.
                                                                           US1     ·. DN\'

SpinMedia Group, Inc., et al.,                                              DO< -l EN T
                                                                        . . ELE { . ; RONICALLY FILED
Defendants.                                                                 DOC #·
                                                                           DATE        1·   D:


                           PARTIES' JOINT NOTICE OF SETTLEMENT

            The parties respectfully notify the Court that the parties have agreed in principle to settle

 the above-captioned matter. Counsel for the parties are in the process of discharging their

 obligations under the Settlement Agreement and finalizing the Stipulation of Dismissal with

 Prejudice. The parties intend to file the Stipulation of Dismissal with Prejudice as soon as

 practicable, but respectfully request that the parties are given 30 days to file the Dismissal. The

 parties further respectfully request that the Court adjourn the pre-settlement call scheduled for

 Wednesday, February 26, 2020 in light of the foregoing.

 Dated: Brooklyn, New York                                 Dated: New York, New York
        February 25, 2020                                         February 25, 2020

 DONIGER/BURROUGHS                                         MITCHELL SILBERBERG & KNUPP


 By:    Isl Scott Alan Burroughs                           By:   Isl Leo M Lichtman
          Scott Alan Burroughs, Esq.                               Leo M. Lichtman, Esq.
          Attorney for Plaintiff                                   Attorney for Defendants
          231 Norman A venue, Suite 413                            43 7 Madison Avenue, 25 th Floor
          Brooklyn, New York 11222                                New York, New York 10022
          (310) 590-1820                                           (917) 546-7696
          scott@donigerlawfirm.com                                 lml@msk.com


                                                      1

                                       NOTICE OF SETTLEMENT
